Citation Nr: 0422133	
Decision Date: 08/12/04    Archive Date: 08/20/04

DOCKET NO.  03-07 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from March 1951 to 
April 1959.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 2002 rating decision of 
the St. Petersburg, Florida, Department of Veterans' Affairs 
(VA) Regional Office (RO), which found no new and material 
evidence to reopen the claim for entitlement to service 
connection for bilateral hearing loss.  


FINDINGS OF FACT

1.  Service connection for bilateral hearing loss was most 
recently denied in an April 1997 rating decision.  The 
veteran was notified of that decision and of his appellate 
rights that same month; and he did not file a timely appeal.

2.  The additional evidence received since the April 1997 
decision is new, relevant, and directly relates to an 
unestablished fact necessary to substantiate the claim of 
service connection for bilateral hearing loss.  


CONCLUSIONS OF LAW

1.  The RO's April 1997 rating decision denying service 
connection for bilateral hearing loss is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 20.302(b), 20.1103 
(2003).

2.  Evidence submitted subsequent to April 1997 regarding 
service connection for bilateral hearing loss is new and 
material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In view of the favorable decision to reopen the veteran's 
previously denied claim, it is unnecessary to enter any 
discussion regarding whether there has been full compliance 
by VA with respect to its duty to notify and duty to assist 
to this point.  

Prior unappealed decisions of the RO are final. 38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a) (2003).  
However, if new and material evidence is presented or secured 
with respect to a claim, which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When 
determining whether additional evidence is new and material, 
VA must determine whether such evidence has been presented 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108 (West 2002).  

The Board notes that the regulations define "new" as not 
previously submitted and "material" as related to an 
unestablished fact necessary to substantiate the claim. 38 
C.F.R. § 3.156(a).  

The Board is under a legal duty in these situations to first 
determine if there is new and material evidence to reopen the 
claim, regardless of what the RO may have determined in this 
regard. See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The veteran was first denied service connection for hearing 
loss in 1986, since there was no evidence of the claimed 
disability in service or thereafter.   

In October 1996, the veteran attempted to reopen his claim 
for entitlement to service connection for bilateral hearing 
loss.  By rating decision of April 1997, the RO determined 
that new and material evidence had not been submitted to 
reopen the claim.  The RO determined that the evidence showed 
the existence of hearing loss but failed to show any 
relationship or nexus to service.  The veteran was notified 
of the denial in a letter of the same month.  The veteran did 
not appeal within one year of the notification letter.  

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, the credibility of the evidence is generally 
presumed.  Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  Moreover, the new and 
material evidence must be presented or secured since the last 
time that the claim was finally disallowed on any basis.  
Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

The last final decision wherein the RO denied service 
connection for bilateral hearing loss was in April 1997 and 
was made on the basis that the most recent evidence did not 
show a nexus or relationship between hearing loss and 
service.  The Board has reviewed the evidence received into 
the record since the April 1997 RO denial.  It includes two 
letters submitted in support of the claim and a VA audiology 
examination report.  

The audiology examination report shows that the veteran has 
bilateral hearing loss for VA purposes.  See 38 C.F.R. 
§ 3.385.  This is merely cumulative, however, as there was 
prior medical evidence that showed evidence of hearing loss.  

The two letters are from persons having long-term knowledge 
of his hearing loss.  The first statement, was from a long-
term friend of the veteran who stated that she knew that his 
hearing was good until he came out of the Marines in 1959.  
She also stated that the veteran went to work in April 1959 
under the supervision of her deceased spouse who indicated to 
her, in pertinent part, that the veteran could not hear a 
police whistle or a siren when it reached its peak.   

The second letter received on behalf of the veteran's claim 
was from his mother-in-law.  She stated that she knew the 
veteran, who married her daughter in 1953.  She indicated 
that she remembered that the veteran started having hearing 
problems in 1953 and that at his discharge from service in 
1959, his hearing was "real bad."  

This evidence is new and material.  It was not previously of 
record and it relates to an unestablished fact, that the 
veteran had hearing loss in service and at discharge.  This 
evidence, whose credibility is presumed, constitutes new and 
material evidence under 38 C.F.R. § 3.156(a), and the claim 
is thus reopened.  

However, the Board finds that additional development is 
required before it may enter a final determination on the 
underlying merits of this claim.  This is discussed in the 
Remand below.   


ORDER

New and material evidence to reopen the veteran's claim for 
bilateral hearing loss has been submitted, and to this extent 
only, the claim is granted.


REMAND

This appeal is Remanded to the RO via the Appeals Management 
Center in Washington, D.C.  VA will notify you if further 
action is required on your part.

The veteran and his representative contend, in essence, that 
service connection is warranted for bilateral hearing loss 
due to artillery exposure while serving in Korea on active 
duty.  

The evidence of record shows that the veteran's initial 
audiology report in September 1996, showing that the veteran 
had hearing loss, was requested by Neil Patterson, MD.  The 
medical records from Dr. Patterson indicating the need for an 
audiology examination, should be obtained in connection with 
this claim.  Likewise, a medical examination and opinion 
regarding any link between the veteran's service and his 
bilateral hearing loss would be useful.   

Under the circumstances, this case is REMANDED for the 
following action:  

1.  Ensure that all notice and 
development required by the VCAA has been 
done.   The veteran should be 
specifically informed about any 
information and evidence not of record 
that is necessary to substantiate the 
claim; the information and evidence that 
VA will seek to provide; the information 
and evidence he is expected to provide; 
and he should be requested to provide 
copies of any evidence in his possession 
that pertains to the claim not currently 
of record.  

2.  After obtaining an appropriate 
release of information, the RO should 
obtain the veteran's medical records 
related to hearing loss, if any, from Dr. 
Neil Patterson, and associate those with 
the claims folder.  

3.  The veteran should be scheduled for a 
VA examination.  Any indicated tests or 
studies should be accomplished, and the 
claims file should be made available to 
the examiner to ensure that person is 
aware of the veteran's pertinent history.  
The examiner should be asked to provide 
an opinion as to whether it is likely, 
unlikely, or at least as likely as not, 
that the veteran's bilateral hearing loss 
had its onset during his active military 
service, or within one year of service 
discharge, or is otherwise related to any 
artillery fire to which he would have 
been exposed in service.  The report of 
this examination should then be 
associated with the claims file.  
Rationale for any findings must be 
provided.  

4.  Thereafter, readjudicate the claim.  
If the decision is adverse to the 
appellant, he and his representative 
should be provided with an appropriate 
Supplemental Statement of the Case, which 
sets forth the applicable legal criteria 
pertinent to this appeal, and he should 
be given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.





	                     
______________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



